Exhibit 2(n) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-2 our report dated November 21, 2013, relating to the financial statements of The Pennant 504 Fund, as of November 4, 2013, and to the references to our firm under the heading “Independent Registered Public Accounting Firm” in the Prospectus and Statement of Additional Information. /s/ Cohen Fund Audit Services COHEN FUND AUDIT SERVICES, LTD. Cleveland, Ohio November 21, 2013
